Citation Nr: 1043423	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  10-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for lumbar spine degenerative disc disease/arthritis.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity radiculopathy.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for right lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1958.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2008 rating decision of the St. 
Petersburg, Florida, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing at the RO in September 2010.  A 
transcript of the hearing has been associated with the claims 
file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that higher initial ratings are warranted for 
the service-connected disabilities on appeal.  Having reviewed 
the evidence, the Board finds that further development is 
warranted for a determination in that regard.  

The Board notes that the March 2010 VA examination report notes 
significant effects on employment with increased absenteeism due 
to the service-connected lumbar spine disability.  In Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when 
entitlement to a TDIU is raised during the adjudicatory process 
of an underlying disability or during the administrative appeal 
of the initial rating assigned for that disability, it is part of 
the claim for benefits for the underlying disability.  As such, 
entitlement to a TDIU is to be considered part of the claim in 
this case.  

Although the March 2010 VA examination notes no radiculopathy, in 
a September 2010 report, the Veteran's private doctor stated that 
he suspected that the Veteran's complaints of lower extremity 
numbness and tingling were attributable to peripheral neuropathy 
versus lumbar radiculopathy, and recommended EMG (electromyogram) 
and NCV (nerve conduction studies) for a determination in that 
regard.  In addition, the report notes a possible component of 
flat back syndrome and severe lumbar spine degenerative 
arthritis.  While remand is not required due to the mere passage 
of time when an otherwise adequate VA examination has been 
accomplished, in this case the Veteran asserts that his back is 
worse than reflected in the current ratings and there is 
additional relevant evidence in that regard.  Thus, the Veteran 
should be scheduled to undergo VA examination to determine the 
current severity of his current service connected lumbar spine 
disability, including any currently-existing associated lower 
extremity radiculopathy

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a 
VA examination to ascertain the severity of 
his lumbar spine degenerative disc 
disease/arthritis and service-connected left 
and lower right extremity radiculopathy.  The 
claims file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint 
should be considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The examiner 
should be asked to determine whether the 
Veteran's lumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination due to service-connected 
lumbar spine degenerative disc 
disease/arthritis, and if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain as a 
result of service-connected lumbar spine 
degenerative disc disease/arthritis could 
significantly limit functional ability during 
flare-ups or when the lumbar spine is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or ankylosis 
due to pain on use or during flare-ups.

The examiner should identify all neurological 
manifestations of the Veteran's service-
connected lumbar spine degenerative disc 
disease/arthritis, identify all nerve(s) 
involved and degree of impairment to include 
all symptoms and manifestations (whether the 
involvement is only sensory, or if it is 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, constant pain, 
etc.) as well as a characterization of the 
symptoms as to whether they represent 
complete paralysis or incomplete paralysis.  
If incomplete paralysis is represented by the 
manifestations this should be characterized 
as mild, moderate or severe.  In addition, 
the examiner should be asked to provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), that the service-connected 
lumbar spine disability and any associated 
neurologic impairment precludes the Veteran 
from obtaining and maintaining substantially 
gainful employment.  A complete rational 
should accompany all opinions provided.  

2.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for adequacy and review all VA 
opinions obtained for adequacy.  Any further 
development in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought 
remain denied, a Supplemental Statement of 
the Case should be issued and the Veteran 
afforded a reasonable opportunity in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



